DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Kinnier on 09/25/2021.
The application has been amended as follows: 

A.	Amend claims 1 – 3, 6, 8, 10, 15 – 17, 20 – 23, 27 – 31, 34 – 35, 37, 41 – 44, 46 and 48 – 50  to read as follow:
Claim 1, A method of deploying an implant in a spine of a patient, the method comprising: 
	providing [[an]] the implant having first and second interconnected elongated articulating endplates, each of the elongated articulating endplates having two parts interconnected through a height-adjustable member including articulating bearing surface, wherein the first and second interconnected elongated endplates articulate relative to each other via the interconnected bearing surfaces of the first and second interconnected elongated articulating endplates, each of the parts having a vertebral contacting outer surface[[s]], each of the first and second interconnected elongated articulating endplates and a height , and wherein each of the parts and the height-adjustable members having an axis extending along a length thereof, and 
wherein the parts of each of the first and second elongated articulated endplates are each pivotably and slidably interconnected to the height-adjustable members to pivot and slide relative to the height-adjustable members between an axially aligned insertion configuration and an axially unaligned deployed configuration;
	arranging the parts of the first and second interconnected elongated articulating endplates relative to the height-adjustable members with their axes substantially aligned in [[an]] the insertion configuration; 
	inserting the implant having the first and second interconnected elongated articulating endplates natural disc space between two vertebrae in the insertion configuration in which the implant has a first width;
	deploying the implant having the first and second interconnected elongated articulating endplates natural disc space by pivoting the parts of the first and second interconnected elongated articulating endplates relative to the height-adjustable members from the axially aligned insertion configuration to [[an]] the axially unaligned deployed configuration in which the axes of the parts of the first and second interconnected elongated articulating endplates the axes of the height-adjustable members the vertebral contacting outer surfaces of the first elongated endplate in contact with one of the two vertebrae and the vertebral contacting outer surfaces of the second elongated endplate in contact with the other of the two vertebrae; and 
endplates , via slidably adjusting the height-adjustable members relative to the parts of the first and second interconnected articulating endplates, from an initial height to a deployed height while the implant is inside the disc space, wherein the initial height and the deployed height are measured at a same location of the implant between the vertebral contacting outer surfaces of the first elongated endplate and the vertebral contacting outer surfaces of the second elongated endplate. 
Claim 2, The method of Claim 1, wherein the parts of the first and second interconnected elongated articulating endplates are each interconnected to the height-adjustable members through a pivot 
Claim 3, The method of Claim 2, wherein the implant at an end thereof for connecting to a deployment instrument 
Claim 6, The method of Claim 1, wherein the outer vertebral contacting surfaces of the first and second interconnected elongated articulating endplates grooves 
Claim 8, The method of Claim 1, wherein the implant is inserted by a deployment instrument fixed to an ends of the implant in the axially aligned insertion configuration.
Claim 10, The method of Claim 1, wherein the step of deploying the implant from the axially aligned insertion configuration to the axially unaligned deployed configuration is caused by contact of a leading end of the implant with an annulus of the natural disc.
Claim 15, The method of Claim 1, wherein the deployed height is at least 1.5 times the initial height in the insertion configuration. 
Claim 16, A method of deploying an implant in a spine of a patient, the method comprising:
	providing [[an]] the implant having first and second interconnected elongated articulating  endplates, each of the elongated articulating endplates having two parts interconnected through a height-adjustable member including articulating bearing surface, wherein the first and second interconnected elongated endplates articulate relative to each other via the interconnected bearing surfaces of the first and second interconnected elongated articulating endplates, each of the parts having a vertebral contacting outer surface[[s]], each of the first and second interconnected elongated articulating endplates and a height , and wherein each of the parts and the height-adjustable members having an axis extending along a length thereof, and 
wherein the parts of each of the first and second elongated articulated endplates are each pivotably and slidably interconnected to the height-adjustable members to pivot and slide relative to the height-adjustable member between an axially aligned insertion configuration and an axially unaligned deployed configuration;
	arranging the parts of the first and second interconnected elongated articulating endplates relative to the height-adjustable members with their axes substantially aligned in [[an]] the insertion configuration; 
	inserting the implant having the first and second interconnected elongated articulating endplates natural disc space between two vertebrae in the insertion configuration in which the implant has a first width; 
	deploying the implant having the first and second interconnected elongated articulating endplates natural disc space by pivoting the parts of the first and second endplates relative to the height-adjustable members from the axially aligned insertion configuration to [[an]] the axially unaligned deployed configuration in which the axes of the parts of the first and second interconnected elongated articulating endplates the axes of the height-adjustable members the vertebral contacting outer surfaces of the first elongated endplate in contact with one of the two vertebrae and the vertebral contacting outer surfaces of the second elongated endplate in contact with the other of the two vertebrae; and 
	increasing a height of the implant having the first and second interconnected elongated articulating endplates entire implant, via slidably adjusting the height-adjustable members relative to the parts of the first and second interconnected articulating endplates, from an initial height [[and]] to a deployed height [[are]] measured at a same location of the implant between the vertebral contacting outer surfaces of the first elongated endplate and the vertebral contacting outer surfaces of the second elongated endplate, wherein said deploying and increasing a height of the implant comprises pivoting and sliding of the parts of said first and second interconnected elongated articulating endplates s, said s extending primarily from the height-adjustable members in a direction perpendicular to said vertebral contacting outer surfaces. 
Claim 17, The method of Claim 16, wherein the parts of the second elongated articulating endplateare interconnected to the corresponding height-adjustable member through two of the pivots extending therefrom 
Claim 20, The method of Claim 16, wherein the outer vertebral contacting surfaces of the parts of the first and second elongated articulating  endplates comprise teeth, grooves or ridges.
Claim 21, The method of Claim 16, wherein the implant is inserted by a deployment instrument fixed to an end of the implant in the axially aligned insertion configuration.
Claim 22, The method of Claim 17, further comprising attaching [[the]] a deployment instrument to [[the]] a coupling at an end of the implant and inserting the implant in the natural disc space with the deployment instrument.
Claim 23, The method of Claim 16, wherein the step of deploying the implant from the axially aligned insertion configuration to the axially unaligned deployed configuration is caused by contact of a leading end of the implant with an annulus of the natural disc.
Claim 27, The method of Claim 16, wherein the inserting step and the deploying step are performed through a single posterior opening into the natural disc space.
Claim 28, The method of Claim 16, wherein the deployed height is at least 1.5 times the initial height in the insertion configuration. 
Claim 29, A method of deploying an implant in a spine of a patient, the method comprising:
	providing [[an]] the implant comprising:
	a first interconnected elongated articulating endplate having parts interconnected through a height-adjustable member including articulating bearing surface, each of the parts having a vertebral contacting outer surface[[s]], the first interconnected elongated articulating endplate and a height , and wherein each of the parts and the height-adjustable member having an axis extending along a length thereof; and 
	a second interconnected elongated articulating endplate having parts interconnected through a height-adjustable member including articulating bearing surface, each of the parts of the second endplate having a vertebral contacting outer surface, , and wherein each of the parts and the height-adjustable member of the second endplate having an axis extending along a length thereof;  
wherein the first and second interconnected elongated endplates articulate relative to each other via the interconnected bearing surfaces of the first and second interconnected elongated articulating endplates, and
wherein the parts of the first and second elongated articulated endplates are each pivotably and slidably interconnected to the height-adjustable members to pivot and slide relative to the height-adjustable members between an axially aligned insertion configuration and an axially unaligned deployed configuration;
	arranging the parts of the first and second interconnected articulating endplates relative to the height-adjustable members with their axes substantially aligned in [[an]] the insertion configuration;
	inserting the implant having the first and second interconnected articulating endplates natural disc space between two vertebrae in the insertion configuration in which the implant has a first width;
	deploying the implant having the first and second interconnected articulating endplates the parts of the first and second elongated articulating endplates relative to the height-adjustable members from the axially aligned insertion configuration to [[an]] the axially unaligned deployed configuration in which the axes of the parts of the first and second articulating endplates the axes of the height-adjustable members and the implant has a second width greater than the first width, wherein the implant in the deployed configuration has the vertebral contacting outer surfaces of the first elongated endplate in contact with one of the two vertebrae and the vertebral contacting outer surfaces of the second elongated endplate in contact with the other of the two vertebrae; and 
	increasing a height of the implant having the first and second interconnected elongated articulating endplates entire implant, via slidably adjusting the height-adjustable members relative to the parts of the first and second interconnected articulating endplates, from an initial height to a deployed height while the implant is inside the disc space, wherein the initial height and deployed height are measured at a same location of the implant between the vertebral contacting outer surfaces of the first elongated endplate and the vertebral contacting outer surfaces of the second elongated endplate, wherein said increasing comprises sliding the height-adjustable member of said first elongated articulating endplate s formed in said parts of the first interconnected elongated articulating endplate and sliding the height-adjustable member of said second interconnected elongated articulating endplate along ramps formed in said parts of the second interconnected elongated articulating endplate of the entire implant from the initial height to the deployed height. 
Claim 30, The method of Claim 29, wherein the parts of the first and second articulating endplates are each interconnected to the height-adjustable members through a pivot 
Claim 31, The method of Claim 29, wherein the implant at an end thereof for connecting to a deployment instrument 
Claim 34, The method of Claim 29, wherein the outer vertebral contacting surfaces comprise teeth, grooves or ridges.
Claim 35, The method of Claim 29, wherein the implant is inserted by a deployment instrument fixed to an end of the implant in the axially aligned insertion configuration.
Claim 37, The method of Claim 29, wherein the step of deploying the implant from the axially aligned insertion configuration to the axially unaligned deployed configuration is caused by contact of a leading end of the implant with an annulus of the natural disc.
Claim 41, The method of Claim 29, wherein the deployed height is at least 1.5 times the initial height in the insertion configuration.
Claim 42, A method of deploying an implant in a spine of a patient, the method comprising: 
	providing [[an]] the implant having first and second interconnected elongated articulating endplates, each of the elongated articulating endplates having two parts interconnected through a height-adjustable member including articulating bearing surface, wherein the first and second interconnected elongated endplates articulate relative to each other via the interconnected bearing surfaces of the first and second interconnected elongated articulating endplates, each of the parts having a vertebral contacting outer surface[[s]], each of the first and second interconnected elongated articulating endplates having a length, a width[[,]] and a height , and wherein each of the parts and the height-adjustable members having an axis extending along a length thereof, and 
wherein the parts the first and second elongated articulated endplates are each pivotably and slidably interconnected to the height-adjustable members to pivot and slide relative to the height-adjustable members between an axially aligned insertion configuration and an axially unaligned deployed configuration
	arranging the parts of the first and second interconnected elongated articulating endplates relative to the height-adjustable members with their axes substantially aligned in [[an]] the insertion configuration;
	connecting an end of the implant 
	inserting the implant having the first and second interconnected elongated articulating endplates natural disc space between two vertebrae in the insertion configuration; and 
	contacting a leading end of the first and second interconnected elongated articulating endplates with an annulus of the natural disc to cause the parts of the implant to pivot relative to the height-adjusting members axially aligned insertion configuration to [[an]] the axially unaligned deployed configuration in which the axes of the parts of the first and second elongated articulating endplates are axially unaligned with the axes of the height-adjustable members and the implant has a second width in the axially unaligned deployed configuration greater than a first width in the axially aligned insertion configuration, and wherein the implant in the deployed configuration has the vertebral contacting outer surfaces of the first elongated endplate in contact with one of the two vertebrae and the vertebral contacting outer surfaces of the second elongated endplate in contact with the other of the two vertebrae;
	expanding the implant having the first and second interconnected elongated articulating endplates by increasing a height of the entire implant from an initial height to a deployed height, via slidably adjusting the height-adjustable members relative to the parts of the first and second interconnected articulating endplates, in a height direction measured at a same location of the implant between the vertebral contacting outer surfaces of the first elongated endplate and the vertebral contacting outer surfaces of the second elongated endplate while the implant is inside the disc space, wherein said increasing a height of the entire implant comprises pivoting and sliding of the parts of said first and second interconnected elongated articulating endplates s, said s extending primarily from the height-adjustable members in a direction perpendicular to said vertebral contacting outer surfaces; and 
	disconnecting the deployment instrument from the implant 
Claim 43, The method of Claim 42, wherein the step of increasing a height of the entire implant comprises increasing a maximum height of the implant between the vertebral contacting outer surfaces of the first elongated endplate and the vertebral contacting outer surfaces of the second elongated endplate from an initial maximum height to a deployed maximum height 
Claim 44, The method of Claim 42, wherein the leading end of the 
Claim 46, A method of deploying an implant in a spine of a patient, the method comprising:
	providing [[an]] the implant comprising:  
	a first interconnected elongated articulating endplate having parts interconnected through a height-adjustable member including articulating bearing surface, each of the parts having a vertebral contacting outer surface[[s]], the first interconnected elongated articulating endplate and a height , and wherein each of the parts and the height-adjustable member having an axis extending along a length thereof; and
	a second interconnected elongated articulating endplate having parts interconnected through a height-adjustable member including articulating bearing surface, each of the parts of the second endplate having a vertebral contacting outer surface, , and wherein each of the parts and the height-adjustable member of the second endplate having an axis extending along a length thereof;  
	
wherein the first and second interconnected elongated endplates articulate relative to each other via the interconnected bearing surfaces of the first and second interconnected elongated articulating endplates, and
wherein the parts of the first and second elongated articulated endplates are each pivotably and slidably interconnected to the height-adjustable members to pivot and slide relative to the height-adjustable members between an axially aligned insertion configuration and an axially unaligned deployed configuration;
	arranging the parts of the first and second interconnected articulating endplates relative to the height-adjustable members with their axes substantially aligned in [[an]] the insertion configuration; 
	connecting an end of the implant 
	inserting the implant having the first and second interconnected elongated articulating endplates natural disc space between two vertebrae in the insertion configuration; and 
	contacting a leading end of the first and second interconnected elongated articulating endplates with an annulus of the natural disc to cause the parts of the implant to pivot relative to the height-adjusting members axially aligned insertion configuration to [[an]] the axially unaligned deployed configuration in which the axes of the parts of the first and second elongated articulating endplates are axially unaligned with the axes of the height-adjustable members and the implant has a second width in the axially unaligned deployed configuration greater than a first width in the axially aligned insertion configuration, and wherein the implant in the deployed configuration has the vertebral contacting outer surfaces of the first elongated endplate in contact with one of the two vertebrae and the vertebral contacting outer surfaces of the second elongated endplate in contact with the other of the two vertebrae; 
elongated articulating endplates by increasing a height of the entire implant from an initial height to a deployed height, via slidably adjusting the height-adjustable members relative to the parts of the first and second interconnected articulating endplates, in a height direction measured at a same location of the implant between the vertebral contacting outer surfaces of the first elongated endplate and the vertebral contacting outer surfaces of the second elongated endplate while the implant is inside the disc space, wherein said expanding comprises sliding the height-adjustable member of said first elongated articulating endplate s formed in said parts of the first interconnected elongated articulating endplate and sliding the height-adjustable member of said second interconnected elongated articulating endplate along  ramps formed in said parts of the second interconnected elongated articulating endplate of the implant from the initial height to the deployed height; and 
	disconnecting the deployment instrument from the second articulating portion. 
Claim 48, The method of Claim 46, wherein the leading end of the first and second elongated articulating endplates parts of the implant to pivot relative to the height-adjusting members 
Claim 49, The method of Claim 46, wherein the step of increasing a height of the entire implant comprises increasing a maximum height of the implant between the vertebral contacting outer surfaces of the first elongated endplate and the vertebral contacting outer surfaces of the second elongated endplate from an initial maximum height to a deployed maximum height 
Claim 50, The method of Claim 46, wherein the step of increasing [[the]] a height of the entire implant includes expanding substantially the entire implant via the height-adjustable members from [[an]] the initial height to [[a]] the deployed height. 
B.	Allow claims 1 – 10, 12 – 23, 25 – 37, 39, 41 – 44 and 46 – 50.
C.	Cancel claims 11, 24, 38, 40, 45 and 51 – 53.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to De Villiers et al. (US Pub. 2007/0282449 A1) which generally discloses a method of deploying an implant in a spine [abstract] comprising two endplates each having two parts (320 and 322 for the first end plate; 330 and 332 for the second end plate) with vertebral contact surface, and interconnected through middle components (324 and 334) having bearing surfaces (interacting with core 306), and to be inserted in aligned configuration [Fig.6A] and deployed in situ to a second configuration [Figs.6B-6D]. However, De Villiers does not disclose all the limitations of the claims method, mainly the steps directed to that relative rotation and sliding of the parts relative to the height-adjustable member, in situ, increase the width and the height of the entire implant. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.